Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s election without traverse of Species I in the reply filed on 9/20/2021 is acknowledged.

Allowable Subject Matter
Claims 1-4, 6-7, 13-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-4, 6-7, 13-16, and 18-20 are directed to image forming apparatus and method for controlling an image forming apparatus. Claims 1 and 14 identifies/identify the uniquely distinct features of “acquire, from the at least on storage, the first information indicating the service type; acquire, from the removable item, second information indicating a service type stored in memory attached to the removable item; and issue a predetermined notification in a case where a mismatch between the service type of the image forming apparatus indicated by the acquired first information and the service type indicated by the acquired second information is detected”. The closest prior art Sasakuma (US 2018/0183955) teaches server connected to an image processing device over a network, executes: running an application that operates in cooperation with the image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675